Citation Nr: 1630816	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-32 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for depression.

5.  Entitlement to special monthly pension based on being housebound.

6.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

In correspondence received in June 2016, and prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, requested withdrawal of all the issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issues of entitlement to service connection for heart disability, hearing loss, anxiety, depression, entitlement to special monthly pension based on being housebound, and entitlement to nonservice-connected pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).

In correspondence received in June 2016, the Veteran, through his attorney, indicated that he wanted to withdraw the issues of entitlement to service connection for heart disability, hearing loss, anxiety, depression, entitlement to special monthly pension based on being housebound, and entitlement to nonservice-connected pension.  Therefore, there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The issues of entitlement to service connection for heart disability, entitlement to service connection for hearing loss, entitlement to service connection for anxiety, entitlement to service connection for depression, entitlement to special monthly pension based on being housebound, and entitlement to nonservice-connected pension are dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


